Earl Warren: Mr. Kramer, you may continue.
Milton Kramer: Mr. Chief Justice, I started before the recess to point out that if these expenditures by a union can be held to violate the First Amendment rights of the appellees, then many expenditures of government would also violate First Amendment right to expenditures never heretofore question. For example, the Federal Government spends money for Voice of America programs. Now, there are isolationists who believe the United States should not tell people in foreign countries anything about their internal government or persuade them what to do. They could say these expenditures impart from money obtained from me through the coercive power of taxation violates my First Amendment rights. Similarly, the Federal Government employs chaplains in the armed forces and elsewhere. Atheists who are taxpayers could say, “My First Amendment rights are being abridged, because my money is being used to propagate religion. Examples could be multiplied almost indefinitely.
Potter Stewart: This plaintiff for the case like that runs into additional different hurdle of Massachusetts against Mellon, someone does not --
Milton Kramer: That's right. But that was simply the -- that was a suit for an injunction against the activity. The court below in this case say, “That isn't what he's entitled to. He's entitled to a lot more. He's entitled to relief from Texas. If the unions here engage in anything that abridges his freedom, then he is not relieved of that portion of the union dues. The unions are not to be enjoined against engaging in the civil legal activity. The union shop can't be applied at all.” The relief in that case would be relief from all taxation. Now certainly, the restrictions of the First Amendment apply at least as rigorously to action of the government itself as it does to what are essentially private organizations that may derive some benefit from some governmental plan of regulation, the appellees themselves in their brief --
Hugo L. Black: Suppose -- on your argument, suppose the Government, Congress would appropriate $500,000 from selected Democrat or Republican into office, what would you say about that?
Milton Kramer: Well, I -- there's one thing I would certainly say that that would not relieve a Democrat from all taxations. Now, it may be that such an appropriation is unconstitutional and that the expender of the money could be enjoined from expending -- expending it.
Hugo L. Black: Suppose he declined to pay it?
Milton Kramer: He declined to pay his taxes?
Hugo L. Black: On that -- that particular tax, the one tax.
Milton Kramer: Well, this is a separate tax for that purpose?
Hugo L. Black: Yes. Suppose he might run against the case --
Milton Kramer: Con -- conceivably, he could resist the collection of the tax but that isn't this case.
Felix Frankfurter: But your other argument, your other answer to Justice Black that he wouldn't be relieved with all taxations, suppose (Inaudible), aren't you -- aren't you in that answer or by that answer playing in the Solicitor General's court?
Milton Kramer: Well, yes, in part. I mean, I play in the Solicitor General's court only if all my other arguments are wrong that if --
William J. Brennan, Jr.: (Inaudible)
Milton Kramer: Do I recognize the distinction? I more than recognize it, I assert it.
William J. Brennan, Jr.: (Inaudible)
Milton Kramer: As Justice Black suggested, his remedy would be not to pay, not to try to enjoin the collection, but don't pay and resist the effort to collect. That's what happened in this case in substance. They wouldn't come in and they sued -- just to turn it around, they sued to enjoin us from applying the union shop agreement. Of course we are not immune from suit as the Federal Government did. But the remedy would be not to pay and say, because they are taking it to an illegal activity, we don't have to pay. And -- don't pay anything.
Hugo L. Black: Did all of them pay here?
Milton Kramer: Three paid for a part of the time, three of the others have never paid anything.
Hugo L. Black: You have both kinds?
Milton Kramer: We have both kinds. The suit Your Honor was brought before the agreement was effective, before they had to join. There was a preliminary injunction. After a while, the preliminary injunction was dissolved with a supersedeas for those who had put up a bond. Three of these six put a bond, three did not. They paid. The judgment below gives all three all their money back. All of it. Now, as I said, certainly, the First Amendment applies at least as rigorously to the Federal Government. We are an essentially private organization, perhaps benefited in some ways by Federal legislation. Now, the appellees attempt to make a distinction between the integrated bar case and this one which I think is supposed to reverse for what it ought to be. They say, the distinction is that the integrated bar is an essentially, if not essentially, the integrated bar is a government organization while the unions are essentially private organizations that participate in a governmental plan of regulation. And therefore, the integrated bar is constitutional, while this is not. I would think that therefore, it would be just to reverse. That when the Government itself that is doing something which is alleged to infringe First Amendment rights, then that could be unconstitutional while this would be constitutional because at -- if there is a difference, certainly, the First Amendment applies at least as much to the Government as it does to essentially private organizations. I would now like to come over into the Solicitor General's court. I will -- I do not propose to discuss his brief in detail. We would like to reserve that until after he has had an opportunity to present his oral argument. But, I must describe it briefly to go on to what I have to say. The Solicitor General's position in brief is that Section 2, Eleventh is constitutional, the union shop agreements are valid agreements, and that this Court need not decide whether the expenditures violate anyone's rights, because even if they do - he doesn't say they do or do not - but because, even if they do, the plaintiffs misconceived their remedy and the courts below gave them a remedy to which they are not entitled. Now with all the arguments Mr. Schoene has made and that I have made and that are in our briefs which we do not have the time to discuss, if all of those are wrong, all of the arguments on their merits are wrong, then, nevertheless, the decree below must be reversed, because the plaintiffs obtained relief to which they clearly are not entitled. That is an injunction against the entire union shop. As the Solicitor General points out, there are a great --
William O. Douglas: What would they be entitled to if not that, if their -- if their right on the merits? I am trying to find out --
Milton Kramer: Well, the Solicitor General makes -- makes various suggestions which I think are somewhat impractical but there are possibilities like enjoining the particular expenditure, a rebate with respect to the amount spent for these improper purposes. There are a number of possibilities but not declare the union shop agreement invalid because some the money get spent somewhere you don't like. Well, I think Justice Douglas, in the UAW case, that is like, burning down the house to roast the pig. The Solicitor General points out that there are great varieties of activities under question here. These are -- this was just not a political contribution case. They deny our right to appear before Congress in favor of or against bill, legislation even if invited. We can't do that with their money. In their last brief they even say that, "Oh yes. It's alright for us to negotiate an agreement to unemployment insurance. It is a violation of their constitutional rights for us to appear before Congress and ask for it.” The Congress has to think of these things sua sponte with only the railroads appearing on position. That's the position they take and that's the position the court below upheld.
Potter Stewart: Our position is and that is only this that not the Congress is supposed to say these things sua sponte but that the people who are there in their they're exercise to try to persuade Congress to do something should be truly representative of those who want that thing done by representing a lot of unwilling --
Milton Kramer: Well --
Potter Stewart: -- constituents.
Milton Kramer: Well, not if you're going to have a union. I mean, it certainly cannot be alright for unions to spend money to get unemployment in service if they do it in the collective bargaining agreement, but unconstitutional if they get exactly the same thing through legislation. Many subjects of collective bargaining in non-railroad industries are subject of legislation in the railroad industry. Supplemental unemployment insurance is one for example. The reason for that is the need for uniformity in collective bargaining agreements in the railroad industry throughout the country or almost all the important ones are national agreements. And when you can't get it that way, then you need legislation be, otherwise, you're handicapped one competitor against the other and it's been traditionally that way anyway. Many subjects are bargained for in other industries but are legislative matters in the railroad industry.
Felix Frankfurter: Mr. Kramer, so far as you understand although it is more important if I may say so, so far as the practice has been since Hanson, that Hanson applies to employees -- past employees who may have been -- who may have had to argue rights for 5, 10, 15, 20 years, and one of these operation fellows says I don't want to belong to a union, would he have to belong after Hanson?
Milton Kramer: Yes.
Felix Frankfurter: And he could be drawn out of a job that he has had for 20, 30 years?
Milton Kramer: Yes.
Felix Frankfurter: Although he has only deepest -- with the deepest conviction that he doesn't believe in union.
Milton Kramer: On this record Your Honor, we have no such case. We have no -- one of --
Felix Frankfurter: No, I'm not asking you what has been --
Milton Kramer: What -- that is what has been.
Felix Frankfurter: -- what has been practiced.
Milton Kramer: That is what has been.
Felix Frankfurter: Every fellow after -- after is in situation in which the railroad and the Brotherhood make a closed shop agreement where lengths, the duration, the seniority of the existing employee do not save them from the specificity of joining the union if they wanted to stay on that railroad.
Milton Kramer: That is right. We -- we assert that is our legal position. What in -- whether in fact any such people have been fired, the record doesn't show.
Felix Frankfurter: Well, is there anything in Hanson that would give anybody an out if he legally wants to contest it?
Milton Kramer: On that basis, I think not.
Felix Frankfurter: I'm talking about that basis.
Milton Kramer: I think not.
Felix Frankfurter: At least I don't know of anything in Hanson that would. There were two reservations in Hanson and I don't think that was included in either one. I would like to point out also that the record in this case does not show that any plaintiff ever made any objection to the union against any of these expenditures, never told them he didn't want it made with his money. There was nothing to show that any expenditure involved any of these particular persons personally as distinguished from the whole group and a whole group of expenditures. The plaintiffs in this case simply sat back, made no complaints, made no request of the union, if he had made a request, you don't know, the union might have complied with it, might not. There's no way of knowing. It was simply sat back, waited through an expenditure, well, didn't wait, he actually started a suit before the union shop agreement became effective as to here. These – this suit was brought within the 60-day period that the man had to comply with the union shop agreement after its effective date. But they had a preliminary injunction. Some expenditures were made after that and that they disagree with. What fraction of the total is involved, we don't know. What particular expenditure, whether it was a contribution to the Red Cross that he objects to or the activity to the AFFL, because we contributed to the AFFL. They complained of that, five cents per man per month. The AFFL spends its money in a great variety of ways that contributes money to a labor college in Kenya and Africa to educate the African-Negroes in the Trade Union Movement. He can object to that. Going to the courts of Georgia, I found such a showing according to the courts below, he's entitled to relief against the union shop in its entirety. Now, they seek to justify that kind of a decree upon what I consider the fantastic basis of Brown against the Board of Education. They talk about the decree below as though the decree below in this case were a mandatory injunction ordering the unions to terminate certain activities with all deliberate speed, and imposing upon the unions the obligation of dividing and presenting to the Court a plan of compliance. Well, this -- the decree below doesn't bear to be modest resemblance to that. The decree below in this case totally and instantly from that moment forward enjoined the entire operation of the union-shop. It didn't tell the unions to do anything. The sole reservation was that if the unions come back and show the Court that they no longer engaged in any of these activities, that is, they no longer are affiliated with the AFFL-CIO. They no longer affiliated with Railway Labor Executives' Association. They no longer appear before the congressional committees. They no longer made charitable contributions. If the union would do all that that unions have been doing ever since their existence, then the decree would be resolved. When they say in their brief as they do that the court below declared the fundamental rights and imposed upon the appellant unions, the obligation of dividing and presenting a plan to implement the basic rights of the appellants, they're indulged in pure fantasy. As I've said before, the decree totally and instantly forbade any application of the union shop. That kind of decree needs no implementing. That's it. And that's the decree from which we're appealing. Now, we phrase that point only if all our arguments on the merits are wrong. The record in this case is quite voluminous. On this record without any showing of any request that the unions not violate what they allege are their rights. Without any showing of any personal harm from any individual expenditure, the only possibility is to reverse and remand with instructions to dismiss the complaint. There's nothing here to support any kind of injunctive decree. We would like to save the remainder of our time if we may for rebuttal --
Earl Warren: And you may.
Felix Frankfurter: -- unless there are some questions.
Earl Warren: Mr. Solicitor General.
J. Lee Rankin: Mr. Chief Justice, may it please the Court. The position of the United States in this case is that the decree of the lower court should be reversed. The case should be sent back for an examination of the various activities that are complained about by the appellees in this proceeding to determine which ones intrude upon the constitutional rights of the appellees and limit the relief to an injunction against the expenditure of the funds for those purposes which are an intrusion upon the constitutional rights of the appellees. United States thinks there are several fundamental interest involved in this proceeding. One is the fact that there is, as this Court said in the Hanson case, governmental activity. There is compulsion to become a member of this union in order to retain a job by reason of this statute and the agreement made by the allowance of the statute. Therefore, the payments, the dues, initiation fees, and assessments, and this Court carefully excluded fines and penalties as you recall in Hanson. But those elements of payment are made by a reason of the statutory allowance of these agreements for a closed shop or union shop to remain in these industries. And we think that presents a different problem in regard to the constitutional questions. Now, there are also the rights of the majority to express their interest in regard to legislation, political activity and all of the myriad of areas that are described in this complaint by the appellees. They do have constitutional rights to that expression. And those must be recognized and protected. Then there is the question of the dissenters and their constitutional rights under the First Amendment not to be compelled, as is stated here and the Government accepts that, to contribute to an expression of ideas which are inapplicable or unacceptable to them. Those, in broad outlines, are what is involved in this case. Now, we say the statute is constitutional as this Court held in the Hanson case, because it never contemplated that these dues and assessments and initiation fees would be used for unlawful or unconstitutional purposes, that it was implied that when Congress provided that such agreements should be -- could be made, that any person who contribute as he was required to in order to become a member, in order to get a job where there was such an agreement, those funds would only be used for purposes that were lawful and constitutional.
Speaker: Where do you draw the line on your premises? Where do you draw the line between what you consider to be unconstitutional, because evidently, your premise is on the theory there must be some limit as to the right of the union to use these funds? Where do you draw the line between permissible and impermissible expenditures?
J. Lee Rankin: The United States takes the position that this record is not adequate for the Court to try to draw that line. We think that there are some that would be a violation of those rights. And those are where it's submitted that their contributions to political campaigns, although it isn't a violation of Corrupt Practices Act, because it isn't in regard to federal office. But it still is in regard to local and municipal office a contribution to the direct campaign of an individual. Now, we think that is getting on the far edge of anything that could be sustained, because there, the dissenters maybe and well -- and it's shown here that some of them are -- they are supporting and want to support the opposing candidate, and yet, they are required to contribute funds to help elect the man that they would wish to defeat.
Speaker: Now that's already been determined by the Georgia Court that it is unconstitutional.
J. Lee Rankin: Yes.
Speaker: Then what -- what point is there in sending the case back to have that issue litigated?
J. Lee Rankin: Well, there are -- the Georgia Court has enjoined the enforcement of the contracts completely and the payment of any dues. And we think that is going far beyond what the Court should do here that there are activities that are in the area that are proper expression of the majority that they're entitled to protection of. And there are activities that the minority or dissenters could not properly object to where they are a germane. So that -- and there are large amounts of money that are collected, that are spent for regular union activities of all the kinds. But this, the Georgia Court has enjoined the payment of anything toward any purpose, and that is where we say the decree has gone too far.
Felix Frankfurter: What -- what content do you give or what -- or when does one derive a content for what you just called regular union activity? What constitutes irregular union activities so it's not to be regular union activity?
J. Lee Rankin: Well, in order to --
Felix Frankfurter: Because I -- the reason I asked the question is that on the Government suggestion, they send it remand -- normally when this Court send the case back on remand because the action taken was improper or excessive or what not, it is -- it is desirable to convene not the necessary judicial practice to indicate to the lower court the basis on which they're to correct what was found to be incorrect or excessive. So, what kind of guidance does this Court gives for the determination by the Georgia Court as to what are regular union activities and what are not regular union activities?
J. Lee Rankin: Mr. Justice Frankfurter, I think it depends upon the record of the case before you in the past whether or not you've tried to delineate. You have when you could try to give guidance to the Court upon returning a case to it, as to the various limitation or standards or principles that might govern. If the record was so incomplete that you couldn't for yourselves ascertain what those standards should be and didn't want yet to pass upon, you have sent them back for a further development of the record as to the facts.
Felix Frankfurter: But either implicitly or explicitly, we've indicated by what standard, by what criteria of facts to be developed which had not been developed on the record as it came here should be judged.
J. Lee Rankin: Yes, Mr. Justice.
Felix Frankfurter: And, what -- what is the Georgia Court on your theory could do in ascertaining whether x dollars go to the labor (Inaudible) is running a newspaper which is full of political stuff - and I do not use the word "stuff" derogatory as I've read that paper before I don't know what 30 or 40 years. How was it Georgia Court to ascertain -- what -- what guidance are we to give?
J. Lee Rankin: Well --
Felix Frankfurter: What about -- what about moneys contributed -- sympathetically to support the Belgian strikers. What about -- I could go on and enumerate endless money conventionally paid by union for the last 50 years.
J. Lee Rankin: In regard to what are regular union activities, I think there are -- there is an answer to that that is easiest in that many of the -- the conduct of their meetings, the fact that they have to have officers and they have to be paid, that all of the various -- the offices that they have to have and all of those things. Now, the contribution by these dissenters toward those things that, under their own definition of what is germane to collective bargaining, would seem to clearly apply is enjoined. So they -- they are not required under this decree to contribute anything to those regular activities or usual activities to a union which are necessary for it to carry on the function of collective bargaining itself. Then, when you get into the question of their newspaper, it seems to me you have made guidance in the CIO case and the UAW case in regard to some things that you've indicated that clearly they could say --
Felix Frankfurter: Because the federal statute has prohibited this.
J. Lee Rankin: Well, but you've also indicated that they couldn't be barred by -- constitutionally because, they are the -- they have rights to be heard, they have rights to speak under the First Amendment.
Felix Frankfurter: Have we -- have we indicated that a union contribution to local campaign is constitutionally barred anywhere? If so, I --
J. Lee Rankin: No, but I meant that --
Felix Frankfurter: Have we indicated -- have we indicated that which – unless all my reading of labor matters has gone for nothing for nearly 60 years that one of the most frequent and conventional contributions by union is to defeat so-called enemies of labor? If that is the conventional union expenditure, then I don't know what a conventional union expenditure is.
J. Lee Rankin: I think you -- I thought you had gone the other way and indicated in the CIO case that they have a right to express themselves in their newspapers in toward -- to their own members.
Felix Frankfurter: But that was a federal case dealing with the federal statute under penumbra of a federal statute. I don't think we remotely had before us to what a state can do taking out of consideration all the practice of interstate commerce as to what a State can do in allying to not to be prone for union activity.
J. Lee Rankin: Well, it seems to me inherent in your opinion was the proposition that there is something the states couldn't do in regard to the rights of expression by the majority.
Felix Frankfurter: I respect if you know -- if you tell me, but I did know what I was dealing with. I wasn't dealing with that problem in the CIO.
J. Lee Rankin: In the --
Felix Frankfurter: I was dealing with the United States statute.
Potter Stewart: Certainly here, we're not dealing with what a state can do, are we?
J. Lee Rankin: In the CIO case?
Potter Stewart: In this case right here. We're -- this is – isn't it all an state action?
J. Lee Rankin: This case is a question of whether or not a state has the power to strike down a federal statute.
Hugo L. Black: But it does if it's unconstitutional.
Potter Stewart: Yes.
J. Lee Rankin: That's right.
Potter Stewart: That -- that this --
Hugo L. Black: With respect to that.
J. Lee Rankin: Yes.
Potter Stewart: This does involve State action which is allegedly unconstitutional. It's not that kind of a case at all. This -- a Court which happens to be a state court saying that a certain aspect or certain activity under a federal statute violates the Federal Constitution.
J. Lee Rankin: Well, I'm bothered by the word state action in -- you don't mean by that governmental action but you mean --
Potter Stewart: I mean --
J. Lee Rankin: -- by --
Potter Stewart: -- state as contrasted of Federal Government. This isn't that kind of case.
J. Lee Rankin: No. This is a question of the Federal Constitution and what can be -- a person can be compelled to do under the statute.
Felix Frankfurter: I -- I understand you to say that it's clear to you and that you submit as your view that it violates the Federal Constitution under the authorization of -- what is it Eleventh -- 2, Eleventh, that it violates the First Amendment under the -- under the authority, the claimed authority of that provision of law to allow assessments, moneys coming in for assessments to be used in any way for the promotion or the defeat of political candidates. I understand that. I just want to go on from there and say what other things does this Court in Georgia judge and what other standard -- by what other standards that he could be guided in saying, you can do this and you can't do that. You say, we can't tell on this record. We have to explore to what uses these moneys were put. Suppose he's found all that, how did he tell which is on the right side, which is on the wrong side, which is on the elicit side and which is on the illicit side.
J. Lee Rankin: Well --
Felix Frankfurter: You said, ordinary -- that point that I (Inaudible), you said ordinary trade union activities. Now, how do we ascertain what ordinary is? I contested one case namely that this statute wasn't drawn, this wasn't pulled down from the table, this was dealing with an existing situation. With a long course of history by trade unions in making collective agreement and settling views and other assessments and putting those funds to use is a large body of experience. And normally one would suppose that Congress is acting with reference in existing situation, namely, as to what the things are which go into a collective bargaining agreement and to what uses of moneys are important.
J. Lee Rankin: Well even as to that, I think you would have to then take that concept and the legislative history and history of the unions and the activity and apply the rights under the Constitution to that problem in order to try to define how far the union could continue to go. And where the unions might have been perfectly free to do all of those things over the years and have no constitutional problem if there wasn't compelled membership and compelled contribution by a reason of the agreement under the statute. The United States takes the position that it is different to the extent of the dissenters where they are compelled. And there, you have to weigh the rights of the majority under the First Amendment to have the opportunity to express themselves and the rights of the dissenters not to be crawled in.
Felix Frankfurter: You start with that as a postulate? Is that in the First Amendment?
J. Lee Rankin: Well --
Felix Frankfurter: If you start with that, you'll end with it.
J. Lee Rankin: No. But the First Amendment does provide for the right of freedom of expression for both groups.
Felix Frankfurter: Yes. But if -- if the kind we've held in Hanson that the dealers -- the deepest conviction of a railroad worker maybe overruled, a tank may go over it if the majority of the union agree to have a closed shop. And if he doesn't like it, he can leave his employment. If that is an expression of the First Amendment, I don't know what it is.
J. Lee Rankin: Mr. Justice Frankfurter, you also said that if it is a cover for compelling to an ideological agreement that that question was reserved.
Felix Frankfurter: Yes. But what does the cover means? The word was a "cover." Cover to me usually means not a truthful representation of the facts, a pretense, an unreality. So, cover in the technical legal term to which -- from which I can draw the answer to this problem.
J. Lee Rankin: No. I don't think it's -- I didn't consider it as being the same as a sham or device. It seemed to me that the Court was reaching deeper in Hanson than that and to try to indicate that it was trouble with --
Felix Frankfurter: But we decided this case in Hanson?
J. Lee Rankin: Oh no.
Felix Frankfurter: I mean, decided it the way you are now arguing?
J. Lee Rankin: I think you reserved this question.
Felix Frankfurter: Well, therefore, it's -- therefore, we are arguing this thing here for the first time.
J. Lee Rankin: Yes.
Felix Frankfurter: And didn't decide it by any implication as to what cover means.
J. Lee Rankin: No. But I'm trying to point out that I think Mr. Justice Frankfurter that you made it clear that you are not brushing aside the rights of a minority if they were forced to ideological agreement under this kind -- this statute.
Felix Frankfurter: We left open the question that is now here.
J. Lee Rankin: Yes.
Felix Frankfurter: And for myself, I have no trouble in saying that this question was not adjudicated enhancement. By leaving a question open, you squid neither to the right nor to the left, nor to the center. You leave it open.
J. Lee Rankin: Well, that's my concept to what happened in Hanson except I was trying to add to it what I thought was a gloss that you did show a recognition of this kind of a problem but said it wasn't there. And it seemed to me that it was indicated in Hanson that you felt the record did not establish some of the assertions.
Felix Frankfurter: But it left open the question to which you're addressing yourself, namely, in the interplay between the majority and minority in a union, how may that interplay? How may that relationship be determined? Would you regard to the Constitution of the United States which governs everybody and everything including this Court?
J. Lee Rankin: That's right. And the United States thinks that you'd have to examine the extent of the dissenters and those who joined the union without any compulsion which whatsoever which we don't have in this record.
Felix Frankfurter: But Mr. Solicitor in Hanson, we have to deal with majority and minority. That was the crux of Hanson that there was a minority who said you can steamroller us into belonging to a union when our deep religious conviction is against the union. And we said as to that, the First Amendment is no bar. And we said, the minority view maybe overruled and rejected and subordinated. Why? Well, a lot of considerations touching the status of union in our society.
J. Lee Rankin: But it seemed to me in Hanson, you limited to the proposition that as to this one thing whether you want to belong to a union shop or not, you can be compelled if they make an agreement under the statute and you can be compelled to contribute.
Felix Frankfurter: All I'm saying is that involved in that was that although there was a suppression of a minority view which normally I should think came within the First Amendment, there were other considerations which subordinated that minority view to compulsion. That's what Hanson is, isn't it?
J. Lee Rankin: Yes. And the -- your concurrence indicated that you agreed to that kind of an approach to it. Now, also enhancement, there were assertions that the dissenters were being required to go along or agree with certain action and ideologic -- ideological conformance. And that question the Court reserved and we think that is in this case, now before the Court. And that you did not enhance to decide despite the fact that you did say as to the union shop, we will overrule again whether you like it or not, and you have no protection for that under the First Amendment. Nevertheless, we're not deciding against you on the rest of the things.
Felix Frankfurter: That's right. And that's why we're hearing it twice.
J. Lee Rankin: And here, before you, you have the question of how much of the other things involved in the union activity. Can you be compelled to go along with under the First Amendment.
Speaker: That being too as I understood you, you think, you represent the Government. You think the bar as forcing a man to pay funds to support candidate that he is against. That part is unconstitutional. I understood you to say it. Now if that's true that opined to me here to the effect that the people wanted to overrule to compel to join to get the job. The money was used to support political candidates that they were literally opposed. How could we send that back if only that phase of the case is concerned by any further findings?
J. Lee Rankin: Well –
Speaker: Why should send it back?
J. Lee Rankin: The fact -- the reason the United States thinks you should send it back is because they enjoined all payment.
Speaker: Well, that's -- that's --
J. Lee Rankin: -- a different question --
Speaker: You say that the decree is too broad.
J. Lee Rankin: Yes.
Speaker: But if the decree is not too broad in certain case, as applied to these particular union number, not to their numerical minority and majority, but if the decree is not too broad with reference to certain of these members who paid under compulsion when they don't want to, why should we send it back -- reverse the whole decree and upset it all if, to that extent, it is supported. Maybe we should. I don't understand though just the reason why.
J. Lee Rankin: Well, the only reason apply, you should in that regard, is that it isn't clear from the records of the extent of the dissent. You see, there are six parties before the Court here in a representative capacity. How many of these represent as dissenters is not revealed by this record.
Speaker: There are findings that some of them, certainly there are findings that some of them as I read in the finding. I thought they are rather clear and specific. Some of them belong to this union and asked to join to get a job. They do not want their money spent for candidates that they are against.
J. Lee Rankin: That's right.
Speaker: And as to them if the Constitution forbids compelling them to pay money to support the candidates they are against, would they not be entitled relief?
J. Lee Rankin: except for a further problem of the extent of the effect on the particular parties. The record doesn't show how much is contributed insofar as these particular appellees are concerned. It doesn't -- of their $5 a month contribution to dues.
Hugo L. Black: Suppose it's just a dollar. If it is unconstitutional, would that make it up?
J. Lee Rankin: Well, you might say that it wasn't enough for the Court to act because it was so small. I think it would be in light of the record that there is, it could be less than that, much less as to anyone, and it may be that there are as 25, 30% of them that are dissenters that are opposed to it. It might be that there are only a number -- on your two hands or --
Hugo L. Black: Well, as to the others, they'd be volunteer members, would they not?
J. Lee Rankin: Yes.
Hugo L. Black: There is no complaint.
J. Lee Rankin: That's right. That's a different problem. So, you might -- it seems to me, you properly want to see what the extent of the dissent is and what is really involved before you would, as an equity court, you would grant such a decree. If there was two cents involved, 10 cents or something like that, it seems to me you might say, "Well, I'm not going to enjoin." I'm going to say, "In the future, the union can account for its funds safety and not spend anymore money for that purpose in the future." Now, they were given back the full amount of their contribution. There is nothing wrong with some of these activities, certainly. They were contemplated in Hanson, and that money shouldn't go back to them.
Hugo L. Black: Well, that's -- that's also an argument against the scope of the decree. What I'm saying is, if the decree is too broad but it's supported by evidence and findings on a basis where the Court holds its constitution, filed with the remedy in that instance I believe, suppose as that instance, simply to the court to decide the decree be conformed to what is the law under the facts of the findings.
J. Lee Rankin: I think that's correct Mr. Justice Black except for the problem that we have to try to advise you where to draw the line as to how much of the contribution is involved in the unlawful or improper expenditure.
Hugo L. Black: Well, that must be as to the amount that they got back. If they got anything back.
J. Lee Rankin: Well, it also would seem to me, it's involved in the question of whether an equity court would grant any relief if it's de minimis. Though it's so small that you wouldn't be bothered with it, you'd -- you'd say, well, it seems if it was two cents out of this whole picture, it would be quite meaningless and a Court might say, you got the rights but it isn't enough to ask the chancellor to act.
Hugo L. Black: There's a very famous document, it was indicated that even a penny is worth that's was taken away under the Constitution for the bad or for the case by compulsion, that is enough. Well, I don't know maybe that would be de minimis.
J. Lee Rankin: I don't know whether the Court --
Hugo L. Black: That was -- that was rather retarded.
J. Lee Rankin: I want to go that far and -- excuse me.
Speaker: I wanted to clear my mind if the Government's underlying position. Do I understand you to say that the Government takes the view that the use of the union funds to support local political candidate, it is an unconstitutional use of it?
J. Lee Rankin: It -- it can be if there's compulsion in connection with it to contribute --
Speaker: We know on this record and that Georgia Court has so held that the substantial amounts of these funds were being used for those purposes. Now, on that premise --
J. Lee Rankin: I can't say yes to that question.
Speaker: (Inaudible)
J. Lee Rankin: There are substantial amounts but they're not of these particular appellees.
Speaker: Well, they're of the general funds to which these particular appellees presumably have contributed.
J. Lee Rankin: Yes.
Potter Stewart: But your point is that there might be a fraction of a one cent from each of these appellees.
J. Lee Rankin: That's what I was trying to --
Speaker: Let me put to my question more precisely. Supposing it was shown on this record that 40% of the union member -- well, make it 49%. 49% of the union membership were opposed to the candidacy of a particular individual to whom the union had used or had contributed out of its general funds. On that sort of a showing, does the Government take the position that that would be an unconstitutional use of that money?
J. Lee Rankin: If something that they're compelled to contribute.
Speaker: I'm trying to put my question as directly as I can because I had not understood you the way you answered Justice Black with regard to the underlying constitutional question.
J. Lee Rankin: We take the basic position that the record is not sufficient for the Court at this time to decide that particular question.
Speaker: But I'm trying to make a specific record for you to ask to ascertain what the Government's position is in the hypothetical record that I give to you as 49% of the union membership is opposed to the candidacy of a particular individual in support of whose candidacy the union has contributed out of the general funds of the union to which the 49% there is have contributed their dues. On that kind of a record, is it the Government's position that that would be an unconstitutional use of the union funds?
J. Lee Rankin: Do you include in that that the 49% are compelled by reason of the statute and they --
Speaker: Yes. Certainly, that's what we're dealing with.
J. Lee Rankin: Well then, we would treat that as an unconstitutional --
Speaker: You regard that as unconstitutional? That's something I wanted --
J. Lee Rankin: -- because that's a requirement that they participate in a political position that is opposed to their own with their own funds.
Speaker: Well you --
J. Lee Rankin: We don't think the record develops that.
Speaker: Well you cleared me up. I thought that your trouble, basic trouble, was that you found the record was inadequate and that you weren't taking the position on the constitutional issue but now I --
J. Lee Rankin: Well, we have -- we haven't taken that -- that position in the brief. But it is the Government's position --
Speaker: That is the position of the Government.
J. Lee Rankin: If that was in the record, then it would be.
Felix Frankfurter: Well, Mr. Solicitor, my problem isn't quantity but quality if I may say so. Not amount of money but category. You make clear as to both supporting a candidate or opposing, what about legislative activities for against measure? What about that as a category?
J. Lee Rankin: Well, I think that's one of the reasons we tried to point out. But this record is not complete enough for you to act because the -- for instance, there is farm legislation here. Now that seems like it's quite removed. On the other hand, there maybe interest that the union could demonstrate for their -- that it has a direct bearing on their problem of being germane to collective bargain.
Felix Frankfurter: Do we need – do we need testimony in Court that interest between labor and farm had such relevance that those who sold democratic processes control a union may feel it important to have wide farm legislation? What about TVA legislation? What about tax measures? Would this be the issue that would be developed before a judge in Georgia or anywhere else and on the evidence this included that on the whole, that Congress was not justified in saying that the labor has an interest in TVA or tax legislation?
J. Lee Rankin: Well, I was trying to distinguish and I may not have made it clear that there is a difference between the right of the union to speak which there is under the First Amendment on behalf of its position and that has a legitimate interest in many areas.
Felix Frankfurter: I understand it -- if I may save your time. I understand that your argument only apply that there are dissenters, but my question takes that into account.
J. Lee Rankin: Well, but he may --
Felix Frankfurter: May -- may a dissenter, a fellow who says, that farmers are being cuddled, and they have been always, TVA is socialism supporting an international aide is unwise, aren't support for America, may those who hold those views as against a controlling, a democratically controlled union, may those people say no, I will continue to belong to the union but I won't allow any of my money to go for those purposes.
J. Lee Rankin: Well, I think they might very well say that you can't use my money for those purposes but you can use all the rest of my money.
Felix Frankfurter: I understand. Certainly, nobody can object to somebody else using his own money. We haven't gone that far in the application of the First Amendment.
Speaker: Suppose they had a vote about it --
J. Lee Rankin: Well, I --
Speaker: -- and 51% said yes.
J. Lee Rankin: I think without this compulsion of the statute, there isn't any question of what they would be subject to what the majority had provided. It would be a voluntary relationship at that point.
Felix Frankfurter: You mean this Act destroys or nullifies the power that 51% of the union have to say -- didn't have the statute but it can't be exercised because of the statute?
J. Lee Rankin: No. But it brings in another factor that is most important in the consideration of the question.
Hugo L. Black: Mr. Rankin, have you read the judgment?
J. Lee Rankin: Yes.
Hugo L. Black: I maybe wrong but of course, we don't want to decide any constitutional question we don't have to. Was there anything about the TVA in it or farm legislation?
J. Lee Rankin: I don't recall anything of that kind of judgment.
Hugo L. Black: The judgment enjoined upon the fact that --
J. Lee Rankin: But I -- that was included in the showing this problem of farm legislation as well as contribution to unions and the other questions. I'd like to reserve my time.
Hugo L. Black: You may Mr. Solicitor General. Mr. Gambrell.
E. Smythe Gambrell: May it please the Court. I suppose my presentation must be all in one part and I will proceed on that basis. I wish not to repeat myself nor unnecessarily to repeat or discuss what is not contested by the other side. I represent here six employees of the Southern Railway System who filed a complaint in June 1953 against the Southern Railway and 15 unions which were and are the collective bargaining representatives in that railroad. The complaint shows that a contract, a union contract, under 2, Eleventh was executed in February 1953 effective in April 1953. The complaint and the facts show without dispute that the railroad and the unions immediately notified my clients and the class that they undertake to speak for it. That unless, they join the union or had in good standing within 60 days from the date of the written notice that they would be summarily discharged from their jobs in the Southern Railroad. The evidence shows that most of my clients have been long with the Southern over period perhaps of 15 to 25 years. The records as it has been stated show that three of these six joined or maintained their membership and three refused and had to give bond in this case to keep their jobs, give a bond in connection with the lawsuit. The amended complaint and the evidence without dispute shows that substantial part of the fees, dues, and assessments exacted had been spent for purposes not germane to collective bargaining. I might say that this is the largest record as my adversary state in their brief and that was ever put together in the -- in the Courts of Georgia. It was amassed over a period of some five or six years in the trial. It had to be gleamed from places at great distance from Georgia because not a single one of the unions had its quarters in Georgia or its records there. It shows that the money was used to promote candidates whom my clients opposed and to promote measures of my clients approves. Those points are at the heart of what we are quarrelling about in this case. There was evidence and this evidence beyond dispute that much of the money in effort of these unions was devoted to foreign aide, national security, taxation, education and 1001 things like TVA. We haven't said much about those other things except they are important to illustrate the character of this entire enterprise. Stated simply, the plaintiffs contend and show that the unions haven't limited themselves to collective bargaining. But they have used the power which was given there under 2, Eleventh and the contract and various other laws which formed the complex of federal regulatory policy. They have used their power as a club of authority under which they have demanded an exacted money and membership from my clients and the class of which they are a part. Something was said about the membership. I have -- we had over a thousand pages of transcripts and some of those pages were themselves books or large reports so it might amount to 10 or 15,000 real pages as a specimen of what the charters in bylaws of these organizations contained and my Brother Kramer said that there was no question about ultra vires and we are not making the point of ultra vires here, we don't have to make the point. We would be digressing to go to ultra vires here. And we don't have to make the point about the Hatch Act, because our complaint is unrelated to the criminal law. But as an example of what it is that we are required to join, I take for instance International Association of Machinists, their charges in there. They say that among other things, the policy and purpose of the Machinist union is to urge the membership to vote only for and support candidates who are in favor of the platform which shall include many things mentioned. One of them is referendum and recall. National and Federal Income Tax amount, National and Federal Inheritance Tax Law, a National Presidential and Vice-Presidential primary law, the election of President and Vice-President of the United States by a direct popular vote, the election of all judges without exception by a popular vote of the people, public ownership of utilities. The platform also says that no in theory of federal judge shall set aside the law of Congress. And that if the Supreme Court assumes to set aside a law of Congress by any interpretation as undertakes to a certain public policy at variance with the dec -- statutory declaration of Congress which alone, under our system, is authorized to determine the public policies of Government. The Congress may, by at the repassing the law, nullify the action of the Court, thereafter the law to remain in full force and effect. I could go on but it's not necessary. It shows --
Felix Frankfurter: Just as a matter of curiosity, Mr. Gambrell, the Machinist, I don't quite get this -- this was a contribution to the machinist?
E. Smythe Gambrell: Well, there were 15 and one of them was the Machinist. I could read all 15 Your Honor.
Felix Frankfurter: Well, I -- I just want to know whether the -- the Brotherhood – is this the Brotherhood supported the machinist?
E. Smythe Gambrell: There are -- these are 15 so-called non-operating unions Mr. Justice Frankfurter. And one of them is machinist, I have the abstracts of all of them but I would --
Felix Frankfurter: I just wondered.
E. Smythe Gambrell: Yes, sir. And -- and then --
Felix Frankfurter: The machinists aren't self-sustained, is that it?
E. Smythe Gambrell: I beg Your Honors pardon?
Felix Frankfurter: The -- it was news to me that the machinists were not self sustained.
E. Smythe Gambrell: Well, I don't know sir.
Felix Frankfurter: Alright.
E. Smythe Gambrell: I didn't single them out. I just -- just used them as an illustration. Those are some of the things which concern people who are under compulsion to subscribe to something and to live and work in the framework of such an organization. I want to make it clear at the outset that neither I nor my clients are here in the destructive posture. We are not here as enemies of trade unionism. We are here as friends of the Constitution needing the protection of the bill of rights.
Speaker: Could I ask you? Do you claim that any of these expenditures violated any federal statute?
E. Smythe Gambrell: We have not undertaken to deal with the Corrupt Practices Act or any other. We felt that to do a shotgun job of talking about foreign aide and criminal law would get us off to the point on which we think we have some ground and on which we refer to stand, that is the constitutional point, of this complex of federal regulation and its impact upon these people. We are aware of course of the decision in the Hanson case. We've read it many times. We think we understand what was in the Court's mind in dealing with it. It was almost as if that case was decided on a general demurrer to a statute in the contract. There were almost no facts in that case as I finally put note in my briefs to show. And the Court, with great portion in particularity, said, "Let it be fully understood that that case deals with that statute only on its face not on what its application might be." And so, this case comes today as the case concerning which the writer of the opinion refused to take a stand against.
Speaker: I suppose you'd agree with the Hanson case has least decided this much that it was not unconstitutional --
E. Smythe Gambrell: On its face.
Speaker: -- for the Congress to coerce in the hand and enjoining the union as the price of keeping his job, keeping his job if the conditions of 2, Eleventh were met in the negotiation of the bargaining agreement.
E. Smythe Gambrell: Collective bargaining, yes, sir.
Speaker: So, to that extent that the Court did hold that that did not violate the associated provisions at least of the First Amendment.
E. Smythe Gambrell: I think that it would not be wise for me today to spend my time attacking the Hanson decision.
Speaker: Do you think I have overstated the effect of Hanson?
E. Smythe Gambrell: I don't -- I don't think so Your Honor. I think it's arguable as many things are arguable, it is arguable that even to require a man to submit his economic prospects, his economic affairs against his will to a set of people whom he doesn't follow, that that in itself to some might seem (Inaudible). But I'm not raising the question on that. That's over the dam. I'm seeing that assuming we follow Hanson as we certainly must, we are not bound to say that because they can represent us in collective bargaining between the employer and the employee, that they can think for us and act for us in 1001 capacities unrelated to what Hanson was talking about. And that's the question we raise here. We think that the most sacred of all rights are those under the First Amendment. And then if a man is going to be a man, if he is going to be a citizen worthwhile, he's got to be allowed to do a few things for himself. One of which is to vote and to promote or oppose legislation and do the things which traditionally men have always done for themselves. Now, we said in this lawsuit that the application revealed here, and I want to stress that. We -- we emphasize that the application of 2, Eleventh and the contract, and its impact upon these pleadings was constitutional. We didn't see that the Act on its face and in the abstract was unconstitutional. And of course, we have any number of decisions of this Court which says, which say at sometimes, you will have an Act which is constitutional on its face and unconstitutional in its application and sometimes almost vice versa. We want to emphasize that this case was tried on the -- with the phrase and to the extent that -- to the extent that they are doing wrong. To the extent that it inflicts certain source of interest on these -- these plaintiffs that's unconstitutional. We are not trying to fly in the teeth of the face fencing the door. We charge that -- that what is being done to the plaintiffs first deprives them of freedom of political belief and association, freedom of speech and freedom of assembly and other freedoms under the First Amendment. We charge secondly that it deprives them of their right to work and their funds without due process of law under the Fifth Amendment, because this whole thing is predicated upon paying or firing these appellees if they don't submit to the will of this -- of these organizations. Thirdly, we say it deprives them of their political rights and their various natural rights, their dignity and integrity and individuality which have been preserved to the people of this country under the Ninth Amendment. We show that, in effect, this organization has treated all from the idealistic concept these organizations have I believe in unions. That they've become involved as much in politics as in collective bargaining. And we show that although calling themselves collective bargaining agents, they are in sort of de facto political organizations not calling themselves political parties.
Speaker: You mean they're not bona fide union?
E. Smythe Gambrell: They are unions, yes, sir. What I mean de facto, they have gotten into the practice of politics and to disciplining their members to a considerable expansion and indoctrinating them and spending a great deal of their time and thought on the political aspects.
Hugo L. Black: You have no -- nothing to do with that except on the basis that you're claiming.
E. Smythe Gambrell: That's right.
Hugo L. Black: The whole point is, they don't want to belong.
E. Smythe Gambrell: That's right. And we -- we again unless we be misunderstood, we are not decrying the effort of any men or any voluntary group of man within the law taking part in the government. It's the highest duty of men I suppose is to take part in government. We only say that when they come and reach out and ask the government to put a governmental uniform under and give them the mace of authority of the government and tell us, we've got to join, and that we will be compelled to give up our job unless we view to their political thinking or contribute and support their political goals. We say then that they have departed from the freedom of a voluntary individual or a voluntary organization and that they must accept the usual restraints that the Constitution has put on the Government.
Felix Frankfurter: Well that statement imply doesn't it, Mr. Gambrell of what you call political inseparable -- separable from this joint of unrelated not in principally part of what you call trade union interest and exploits.
E. Smythe Gambrell: Well, if Your Honor please, I am not so naïve as to say that -- that everything is easily identified always. For the most part, the things we are talking about are easily identified. And I think --
Felix Frankfurter: That has legislative promotion?
E. Smythe Gambrell: Legislative promotion --
Felix Frankfurter: (Voice Overlap) or that political? Which is it?
E. Smythe Gambrell: It's very plain to me that it is political. It's legitimate for the individual. It's legitimate for the voluntary group. What collective bargaining as we see it is that which has to do with facilitating the negotiations between the employer and the employee in arriving at terms and conditions of employment and settlement of the employment disputes and things of that nature.
Felix Frankfurter: A legislation which maybe fit the opportunity of doing that had --
E. Smythe Gambrell: Is political.
Felix Frankfurter: That's -- that's political.
E. Smythe Gambrell: Yes.
Felix Frankfurter: Although, legis -- by legislation which removed the shackles from enabling collective bargaining to be possible, that's political.
E. Smythe Gambrell: I don't see Your Honor how that you can see or how anyone could see that promoting or opposing the legislation is in itself bargaining.
Felix Frankfurter: Well, I'm not saying it. What I'm saying is that promoting legislation that abolishes yellow doe contract is about as close in interest of the trade union as anything one can conceive of.
E. Smythe Gambrell: If Your Honor please, I note several times in the briefs of my adversaries reference to something as being in the interest of the unions.
Felix Frankfurter: I can use that phrase.
E. Smythe Gambrell: Yes.
Felix Frankfurter: I can use that.
E. Smythe Gambrell: Well --
Felix Frankfurter: I am saying, if we're going to recognize the union and their position in society and their relation in society's well being, then I have great difficulty unless it's made clear to me where that purpose of a union which Congress may further end and where politics begin.
E. Smythe Gambrell: I think Your Honor that following what I have said already, we must keep in mind that where the Constitution denies the right of compulsory support of things one doesn't believe in, that we still have the free and unshackled rights of individuals and of voluntary organizations to promote or oppose what one might call ameliorating or friendly legislation.
Felix Frankfurter: But your starting point is no longer valid, because Hanson compulsorily compels a man to belong to a union, although his lowers the idea and it goes against his deepest conviction. Now you say, that's water over the dam, but we're now determining how much more water should go over the dam.
E. Smythe Gambrell: Well, I think that if one allows the promotion of legislation to be included in collective bargaining concept that there's no end to where we go. There is no end to where we go and there's no end to where the freedoms under the Constitution might go.
Earl Warren: So, it's your opinion that there is any legislative activity at all on the part of the union that violates the constitutional rights from your people?
E. Smythe Gambrell: Yes.
Earl Warren: Even though it might bear directly upon the collective bargaining for wages and hours in labor?
E. Smythe Gambrell: That -- that's our view Mr. Chief Justice, yes, sir. The amended complaint seeks certain relief which perhaps I ought to state, we seek temporary restraining order at a permanent injunction to restrain the unions and the railroad from enforcing the union shop agreement and from discharging any of the petitioners or any members of the class who refused or to join, or remain members of one of the 15 unions. We seek a temporary restraining order and a permanent injunction. Second, we ask that the union shop agreement and Section 2 of the -- 2, Eleventh of the Act be declared unconstitutional for reasons stated.
Hugo L. Black: You mean unconstitutional or unconstitutional as applied to those unions.
E. Smythe Gambrell: As applied. As applied in this case.
Hugo L. Black: But I thought --
E. Smythe Gambrell: And that we have not undertaken in any wise to infringe upon the holding of the Hanson case as we understand it. Thirdly, we sought, we ask that all dues, fees, and assessments unlawfully exacted from plaintiffs and the class be restored, and that the plaintiffs and the class have such other and further relief including monetary damages and restoration of employment where equitable as maybe necessary adequately to protect their rights. I think while we are on this subject, I should emphasize that we had a general precatory clause there broad enough to cover whatever form of relief this Court might think appropriate. And I know that Rule 54 of the rules of practice approved by this Court 54 (c) or to the -- as to the effect that in the -- in federal litigation, it is proper for a Court to award to a plaintiff whatever relief the facts worth without respect to the prayers of the petition. As I said, there has been a very thorough trial of this case over a period of years. And we have established that the dues have been commingled and used in a tremendous number of ways. In this short period considering the size of that record, it would be utter folly for me to undertake to review the details. I can only point now and then the comment made by my adversaries in their documents giving their views which often I agree with as to the tremendous amount of evidence and it's complete as in this case. In this connection, and in connection with the colloquy that went on before I took my place here, I would say that our work has been a colossal undertaking. It has been burdensome for eight -- I mean, for six working people to put together this record. Somebody says, what shall this Court do now? Shall this Court take a stand or shall this Court send them back as my brother the Solicitor General suggests for further investigation. Well --
Earl Warren: Are any of the dues that were paid by your clients legitimately expended?
E. Smythe Gambrell: We are not positive of it. We -- we prove that a great and substantial amount were illegitimately expended.
Earl Warren: At what percentage?
E. Smythe Gambrell: We could not get the detail, Your Honor. Your Honor --
Earl Warren: Do you -- do you concede that there was any portion of the dues that were legitimately expended?
E. Smythe Gambrell: Well, we would not like unnecessarily to admit it.
Earl Warren: But why shouldn't you if it's a fact?
E. Smythe Gambrell: We don't know that it's -- it's -- I suppose one could infer that.
Earl Warren: Alright. That's really -- I just want to ask you then, why, if there were any -- if there was any portion of these dues that had been legitimately expended, why should your clients be entitled to a return of all of the money that they've paid in?
E. Smythe Gambrell: Well, we have cited in the brief and we'll not be able to go into detail on a quite a number of cases where taxes or other exactions has been made in a situation which was unconstitutional or oppressive, this Court has not hesitated to strike it down and to order the people who conceive to put together the taxing program, a scheme of whatever it was to come forward with some plan of giving justice to the individual, it being readily recognized that -- that a poor workman isn't in position with a long phrase to forever litigate the economic and business details of a large organization like these unions.
Earl Warren: Well, I -- may I ask you this question. Suppose 95% of all the money that was collected had been spent legitimately and 5% of it was expended for political purposes that concededly were improper and illegal, and as you say unconstitutional. Should that entitle you to return of all the dues that had been paid?
E. Smythe Gambrell: I believe it should until the people who have charge of the program of exaction come forward and make a showing and an accounting of what they're doing and give this Court -- and the courts below an opportunity to examine it and find out whether or not it's right. This Court has not been slow in times pass to hear the call of the oppressed people and to give them a chance to cope with economic and statistical matters which are difficult for them as individuals to handle as in this case.
Earl Warren: Then that lead us -- lead us then to the Solicitor General's suggestion that that's what should happen in this case that it should go back and have it determined what, among these activities, were political, what were nonpolitical, what percentage of the money was legally spent and what was not legally spent before there is an order of the Court to determine what percentage of dues paid should --
E. Smythe Gambrell: If Your Honor please.
Earl Warren: How can they make the record? You said they -- before they should make a record in accounting and I say -- I say, well why doesn't that lead us to what the Solicitor General said.
E. Smythe Gambrell: We --
Earl Warren: Why shouldn't it go back for that purpose?
E. Smythe Gambrell: We have established beyond question the basic facts we set out to establish. I say this with all deference and I want to quote the other side as to what they said about it -- it shall take just a second to do it and I think Your Honor we'll say that we've done enough to interest this Court in giving us constitutional protection here.
Earl Warren: Well, we are not denying that you should have constitutional protection but you're asking for all -- to return of all of these dues and are you entitled to all of them if for instance the vast majority of the money spent was spent for legitimate purposes?
E. Smythe Gambrell: I would say that if the unions manifest a disposition to face this on a constitutional basis, I mean on the basis where the Constitution is respected, and if this Court would firmly declare what the Constitution essentially requires and condemn things which obviously are admitted here. And would see as it said in the Brown case, there is too greater diversity for this Court to pass on millions of children, school children who may not be receiving justice but it will denounce the basic law and refer the latter fact to the Courts to work out the details, because I -- there are infinite combinations of circumstance in the implementation of the Brown decision. There are infinite combinations of circumstances in the implementation of this decision. We say that we need after eight years and after making this record, we need to stable from this Court that essentially the basic things which we have established are all constitution. And that the court below and any courts below anywhere in this country shall take the guiding language of this Court and give effect to the constitution on the broad principles enunciated by this Court. May I say just a word here on what we've got. Your Honor, I know I hasn't had the chance to read --
Earl Warren: But before we get -- before we get to that, I just like to ask you if you can give us any guidance as to what dividing line between those expenditures which are legal and constitutional and those which are not.
E. Smythe Gambrell: Your Honor please. We -- that will never be an end in detail to those answers. They will be coming up forever.
Earl Warren: Can we get a start?
E. Smythe Gambrell: Well, yes, sir. Giving money to candidates is an easy one.
Earl Warren: No, I'm -- I'm asking those which are -- well, if you want to start with those that are illegal, alright. I thought maybe to start with those that were legal and --
E. Smythe Gambrell: Well, we want to start --
Earl Warren: -- then we'll get some of the legal ones.
E. Smythe Gambrell: We want to start with some that we -- we're talking about.
Earl Warren: Either way you want it.
E. Smythe Gambrell: And others is supporting legislation for all sorts of things aid to Far East or aid to TVA or anything and I'm not -- I'm not in pardon on any of those things Your Honor. I'm talking about the Constitution. I'm not talking as a parson on any of these subjects. But I want to say we have done more I believe that any effort that who has ever come to this Court for constitutional relief. I -- we've done it on the evidence. I want -- I want to just quote here what the appellant said about us in their brief at page 103 in their main brief. They said, “On August 14th, 1958, a comprehensive stipulation was entered into by all parties.” That's in record 165 to 205. And they said in their brief, “In said stipulation, the union defendants conceded virtually everything plaintiffs might contend concerning them and their associates and affiliates.” Now, that's a generalization but they wouldn't have said if it hadn't been so. Shall we go further? The Solicitor General in page 8 of his brief said this, “The burden of facts are not in dispute through this Court.” The appellant union -- the union appellants in their recent response brief, the appellants have four briefs. Within their response brief of December 15th, they declared at page 6, "Nor may be it said -- nor may it be said that a skimpy record was developed in the courts below. Further proceedings in any case are hardly likely to cast any additional light on any of the issues." Now, that's the appellant unions talking. The stipulation of facts particularly paragraphs 19, 20 and 45 demonstrate how overwhelmingly the findings of the Court was supported by the evidence. The Solicitor General after six months study of the record stated in his brief filed in November and I quote, "In the present case, the record shows that a substantial part of the dues and fees to be collected from the appellees will be expended for disputed legislative and political purposes." And, I could go on for an hour or two. I don't believe that our adversaries and I'm considering that the Solicitor General is operating somewhat in our position with us today. They be wouldn't have said those things, had we had a short record. We've got a record that's unprecedented in its completeness Your Honor.
Earl Warren: But the length of the -- the length of the record doesn't establish much force. What I'm wondering is that, if you can't tell us what in your opinion would be legitimate expenditure from those dues as distinguished from the illegal one – now there must be some --
E. Smythe Gambrell: I would say --
Earl Warren: There must be some legitimate expenditure.
E. Smythe Gambrell: I would say very quickly that the salaries of the -- of the bargaining agents who sit down in conferences and negotiate contracts, that would be simple and easy and that would be an office for them perhaps.
Earl Warren: What?
E. Smythe Gambrell: An office, and maybe some transportation and hotel expenses and the usual things that go with negotiation.
Earl Warren: The officers of the union?
E. Smythe Gambrell: Certainly, if they give their full time to this type of thing, if they go off and do other things, I don't think we should have to support them in their legislative operations. All those things Your Honor --
Speaker: For a moment, supposing a substantial minority of the membership didn't like the particular bargaining representative or the – or the officer of the union, president of the union, could his money be constitutionally used to pay their salary?
E. Smythe Gambrell: I think so far as it has to do with collective bargaining, it could be. The Hanson case I think would say that. It wouldn't say that he should spend a lot of money on legislation and politics and --
Potter Stewart: What if the union is being threatened by proposed legislation which we might put it out of existence, the money couldn't be used to try to indicate that legislation?
E. Smythe Gambrell: It's my view that we're in politics there Your Honor and that -- that every free citizen including every member of the union can go fight that politically without compulsion and on his own.
Potter Stewart: Fight it in detail.
E. Smythe Gambrell: Fight it in detail and he can -- and -- and the union as a voluntary organization can do that with voluntary fund.
Earl Warren: They did that for a long number of years, didn't they?
Hugo L. Black: I think they did until the law stepped in?
E. Smythe Gambrell: Yes, sir. A great deal of the brief of the AFL-CIO and the appellants here is devoted to the fact that over the years, they have done this sort of thing and that they wish to continue it.
Felix Frankfurter: You mean it's very clear in answer to question of mine, Mr. Gambrell, at least as I understood you very clearly that you withdraw the circles, you would confine the territory for lawful expenditure to purposes directly and immediately related to the collective bargaining process.
E. Smythe Gambrell: I believe that's right, Your Honor.
Felix Frankfurter: That's what you -- that's what I got from your answer.
E. Smythe Gambrell: That's right. I think --
Felix Frankfurter: And that to me is a very clear outline.
E. Smythe Gambrell: I think if we go -- I think that language is good enough to travel along, and if this Court will condemn in positive terms, though general terms, the compulsory use or exaction of money from working people on pain of losing their jobs and will direct as it did in the Brown case that this be taken as the guiding principle we'll have no trouble cleaning this up. We -- someone intermitted a while ago. If -- if this goes back to the Court after eight years, these people are tired. And they haven't anything to go by except to shoot at the stars so to speak. How are we going to get anywhere? It seems to me that brother Rankin in effect is saying that he wants us decide -- to decide all the details before the general proposition as (Inaudible). I don't think this Court -- I can think of a good many cases and I'm not trying to be pert, I'm trying to be constructive and reason from action of this Court before us. This Court didn't say in the Brown case that you have to take a roster of everybody who is being oppressed. They didn't say that you had to find wherever schoolhouse was and whether or not it was too far for a child to go from here to there. It laid down some guiding principles which it regarded as sound constitutionally. And it depended upon the courts below, and it depended upon the courts generally to recognize what it's saying. And the courts below, as far as I've seen, have been recognizing what this Court said in the Brown case and giving effect to it. And I can think also of -- I can think of the Steele case which was a little different but it has the same idea where a certain league of firemen were being oppressed by faceless representation on the part of the union which was claiming the representative. This Court didn't send that – stand back those few firemen and say find out how many more and have all the details and show what the runs are and so forth. The Court recognized that injustice for what it was and the Court condemned it and immediately, the courts below, did their duty and everything was cleaned up. I can think of the Thompson case coming out of Louisville where the procedure was a little sketchy and skimpy. But some point there who had been judged up for nothing at all and was led through and fined $10. That was somewhat de minimis maybe but this Court hasn't been slow to recognize rights even of an individual. And I would say that one man armed with his natural right in this courtroom can stand up against the million people, and these eight can too. And so, this Court in the Thompson case managed to work out an appeal from the police court of Louisville to this Court, and gave justice -- constitutional justice to that fellow. And I can think of Terry versus Adams coming out of Texas where for years, in certain segment had been denied political justice. And they charged that a concern call Jay Bird Club had managed to deny them their political rights as this Court look through in the form of that situation to the substance. And this Court didn't send those people back to get a lot of statistical detail. He said this thing is wrong. It's wrong according to the Constitution. We lay out here a chart, a basic chart, and we will give the encouragement that trial judges and people generally need to know the things that are constitutionally wrong. I'm not being avoided. This Court has not looked for an scheme from constitutional duty. And I know it's not narrow looking for anything except to apply the Constitution as it's written. It would be far late – far late for us to go back after eight years, after what they have said about the proof, the massive proof that we've brought into this case and be sent back to work around without any sense of direction and come back with something more. We've got too much record now. So much record we don't know what to do with it. We just asked for a broad guiding principle to be announced. And then, we'll have no trouble --
Hugo L. Black: It might be enough -- It might be enough Mr. Gambrell, wouldn't it, if we decide this case? What you have is the case where the Court's found and entered than judgment in the effect a man to compel to belong to a union by law, the dues paid for political campaign, and you said they're against it. You represent that – those eight people.
E. Smythe Gambrell: Yes sir.
Hugo L. Black: Your question is whether that, without regard to marginal cases that might come up, whether that violates Constitution. I would be helpful if you could tell me what good it would do to send that point that to the Court.
E. Smythe Gambrell: It wouldn't -- it wouldn't do any good. It wouldn't do any good.
Hugo L. Black: How would that help pass on the constitutional question as to whether you can collect people -- amount of money from people in the compulsion of law and then use it to support certain candidate.
E. Smythe Gambrell: That's right.
Hugo L. Black: How could anything if we found out more than that? I think the unions are correct in there. I don't see that should be done.
E. Smythe Gambrell: They have cited cases to the effect that the legislature enacted these laws with that in mind. They -- they have challenged us on the point and said that that it is the constitutional point. We say that if it is -- if this case has decided well in it, it will act as a guide to various members of this class in our company and in other companies. I mean in, in among the class that I represent and we can proceed to get the accounting for the class and others. We've got the six, three of them have got money judgments of about $150 a piece.
Hugo L. Black: Suppose that judgment is too much, what would be required with reference to that? Suppose it's too much, suppose it's more than they should have gotten.
E. Smythe Gambrell: Well --
Hugo L. Black: Let's assume it's more than they could got -- should've gotten.
E. Smythe Gambrell: Well, that doesn't keep it from being constitutionally wrong to have taken a substantial part of it.
Hugo L. Black: Well then, what should be done if it's too much so far as that's concerned, that piece of the case?
E. Smythe Gambrell: Well, if there is any -- well --
Hugo L. Black: Suppose it's an excessive judgment, what should be done?
E. Smythe Gambrell: Well, I think in a great many --
Hugo L. Black: In that respect.
E. Smythe Gambrell: We have cited Your Honor a great many cases where the Government or Government agency overreaches and ask for too much for road rent for trucks and things like that and that the whole thing is defeated and until the Government or the group of whoever is making the demands explains that and rectifies it, nothing should be paid. We have cases here from this Court to that effect. We would rely upon those cases. If there is anything in this record that indicates that that -- that those judgments ought to be for $75 instead of $150 or whatever they might be, well, I don't know that there's anything of that sort there. We say that if the thing-- if the exaction is corrupted by being basically wrong constitutionally, these people with their limited means shouldn't be required to conduct a detailed economic analysis of these unions at distant points anymore than the little colored child in any --
Hugo L. Black: With that regard to that, the judgment is excessive.
E. Smythe Gambrell: Yes.
Hugo L. Black: What is the remedy? If the judgment is right but excessive, what is the remedy? If it's wrong, of course, it should just be reversed.
E. Smythe Gambrell: Well, I suppose that this Court concluded as I hope it will that we are constitutionally right on this and if the Court thought that the record was wrong on the dollars then the Court could say it's not sustained in respect to the amount and it's sent back for a reevaluation of the amount. And then on questions of other matters as they arise from time to time, the Courts would have to work it out like they worked on other things on the direction of this Court. But if we don't make a start Your Honor, we never get into where we're at. No one can charge that we are better than we miss in our preparation to this case. We maybe criticized for having brought too much here.
Hugo L. Black: I don't think anyone is charging that, and I don't think that the state must argue that.
E. Smythe Gambrell: We've tried to do everything we could. We -- we urge that our constitutional rights be recognized and given effect to. Now, I think that the statements of opposing counsel on the good many matters have made it unnecessary for me to comment on the subjects that I had intended to comment upon. It seems to me that everybody admits now that quite a bit has been done beyond the scope of collective bargaining. Everybody admit that this is a governmental enterprise. And so, I don't need to waste the Court's time I think talking about that -- something is here about the organized bar.
Potter Stewart: Excuse me Mr. Gambrell, I did not understand it to be the admission of the appellees that this was a governmental enterprise. That is the expenditure of money. I think that was the -- that was the thrust of the first part of their argument that this was not a governmental enterprise.
E. Smythe Gambrell: Well, the Hanson case found that it was affected by a governmental program and it was a part of a governmental effort. And we have covered in great detail in our brief pointing out, for instance, not only 2, Eleventh but also the collective bargaining features where we cannot have any representative except these representatives and provisions, statutory provisions for mediation committees and emergency committees and all of those things form a complex of governmental sponsorship of a national labor policy for the Government.
Potter Stewart: My understanding of their argument was and I may have misunderstood it but generalizing was that the collective bargaining aspects of union activity was this Court has held infused with the (Inaudible) of the Federal Government and therefore was a quasi governmental enterprise. And that's Hanson and Thompson and Steele in those cases. But that the expenditure of money was not -- that was their argument as I understood it.
E. Smythe Gambrell: Well, we have cited in our brief quite a number of authorities to the effect that when people assume to represent the Government or even individuals that within a certain range, the principal whoever it is the Government or the sponsor, is held accountable, I mean, that the whole thing connects up with whatever is being done. And so, I would say that in our view, there is no question that particularly if they call it -- they call it collective bargaining, I believe, and certainly collective bargaining is governmental. I want to say a word about the analogy to the organized bar. I don't want to get sidetracked on it because I think that I should stay on my own case and not some other case. But since I will not be here tomorrow and that and the subject may come up and since it was dealt within deep in this case slightly, I want to say that there's a distinction between the organized bar and the labor unions. They are both wholesome, of course, in their conception and their purposes. Any organization may drift away from its idealism. And I hope that when I'm through here that nobody gets the impression and I'm here attacking any organization, labor or bar either because I'm not. But, the labor relates to a common occupation and the law relates to an exclusive profession.
Felix Frankfurter: To what?
E. Smythe Gambrell: To an exclusive profession, specialized.
Felix Frankfurter: Do you think that that's a constitutional difference?
E. Smythe Gambrell: Well, possibly not. I'm just beginning not -- I know that a man has some constitutional rights to the protection of his right -- his status as practicing law I know that. But, in one case, we have the situation of a man entitled as to matter of constitutional right to work as a laborer. I think that's been recognized. I don't believe it's been recognized that every men has a constitutional right to be a lawyer.
Earl Warren: Well, if he has one he has a constitutional right –
E. Smythe Gambrell: To protection.
Earl Warren: -- to maintain his protection and his --
E. Smythe Gambrell: That's right.
Earl Warren: -- profession.
E. Smythe Gambrell: Now --
Hugo L. Black: Wouldn't he have his much right to maintain his -- to keep -- refrain from paying money to elect candida he is against to the (Inaudible)
E. Smythe Gambrell: I hope so. I'm coming to that Your Honor. I surely think so. I think one is a privilege and one is a right, but as a constitutional aspect to both of them. As will be shown in the briefs tomorrow, and I'm taking only a minute on this, the integrated bar was conceived by the American Judicatures Society about 50-60 years ago, and that is, of course, a great institution. I happen to have been closely working with it for years. It was designed for self discipline and to improve the moral tone of the bar, pleases all the ranks. That was the main reason for it. Secondly --
Earl Warren: Somewhat -- and that somewhat the same principle of labor unions?
E. Smythe Gambrell: I'm not denying that. I'm giving this one. It is -- it is to improve the educational standards of the legal profession. That was possibly the second point. And the third one was to aid the Courts in improving -- improving the administration of justice. Mr. Harley who was the founder of the American Law -- American Judicature Society was the originator of this idea. Now, I note in one of the briefs, one of my adversaries a statement identifying some great men of this Country were in the integrated bar. And certainly it is a wonderful institution. But of course, any institution can make a mistake. The best of them do the churches.
Hugo L. Black: I suppose there's no profession of -- occupation to the country where the members of it are more interested in politics than the lawyers.
E. Smythe Gambrell: That's right. Now, they mentioned in the brief that I think you'll have before you tomorrow three great men whom we all respect - Elihu Root, Charles E. Hughes, and Robert H. Jackson. And they quoted speeches of them favoring the integrated bar. Well, it was one of a blessings of my life to have been a close friend to all those three. And I need to stand here to defend them or to emphasize their great interest in freedom. They were backing the integrated bar for the reasons I have mentioned. They wouldn't have thought of sanctioning the integrated bar in politics, any integrated bar, and there are 27 of them in this country today.
Earl Warren: But when they go to the legislature and have lobby us there and when they advocate legislative measures, are they acting in any different capacity or in any different way than these labor unions are acting when they have a union shop?
E. Smythe Gambrell: Well that's -- that's --
Earl Warren: Constitutionally --
E. Smythe Gambrell: -- that's a generalization. I --
Earl Warren: Constitutionally, I am speaking.
E. Smythe Gambrell: I am -- Your Honors question is the generalization but I would say that they could be acting very much the same way.
Earl Warren: Suppose when they go there to determine the salaries of judges, a very common -- a very common practice of integrated bars, number of judges, salaries of judges, qualifications of judges, and so forth, is that political?
E. Smythe Gambrell: It probably is Your Honor.
Earl Warren: Then would -- do you think that the integrated bar acts would be unconstitutional for the same reason that you alleged in this case.
E. Smythe Gambrell: They -- they could be subject to direction by this Court to amend their ways if not be so --
Earl Warren: Oh -- oh you're not -- you're not asking the Court direction to amend their ways, you want the act declared unconstitutional so far --
E. Smythe Gambrell: Well, I'm not in that case at all You Honor.
Earl Warren: -- so far as these people are concerned.
E. Smythe Gambrell: And then I would prefer --
Felix Frankfurter: I would think you're deeply in it, Mr. Gambrell.
E. Smythe Gambrell: Well, I mean by that, I prefer not to take the leading part and that all I will say -- I will say this one statement Your Honor. I would say that I do know that the legal profession of this country as well as anybody. I know its leaders as well as anybody. And it's my belief that there is not a single bar leader in this country who would willingly advocate the practice of politics by any compulsory organization whether it be a labor union or a bar organization. And I would say that I would rather see every bar organization in this country stricken down and dismantled than to subtract one particle of the force, power, and dignity of the Bill of Rights from that great body.
Earl Warren: Well, Mr. Gambrell, I don't think it's departing very far from what most people know that the -- that the bars of the country, including -- including integrated bars, interest themselves in things like the Bricker Amendment, is that politics?
E. Smythe Gambrell: The American Bar does but that's a voluntary organization.
Earl Warren: Well, now, I say also -- also integrated bars.
E. Smythe Gambrell: I don't know. I'm not a member of an integrated bar but I know a lot of them.
Earl Warren: I've set to meetings and -- of them and have heard them discussed and heard resolutions passed on the subject.
E. Smythe Gambrell: The -- the question came up when we were here last April Your Honor, and one member of the bench asked the question, has that case ever been here. And of course, it hasn't been here. And I'd be sure that that Your Honors will deal with any organization which may be running afoul of the Bill of Rights as it does in any other organization.
Earl Warren: And you ask us to reverse the Wisconsin case on this -- on the integrated bar as you want us to do with the (Inaudible)?
E. Smythe Gambrell: No sir. I don't know the facts there. The -- the Wisconsin bar maybe entirely clean as far as I know.
Earl Warren: But, they're arguing to us for them.
E. Smythe Gambrell: Because it was put in the brief here as a concept and because Your Honor asked me the last time --
Earl Warren: Well, I didn't ask you until you got into it.
E. Smythe Gambrell: Well, Your Honor please.
Hugo L. Black: Are you not arguing, are you, that the lawyers have anymore rights to do what you claim was done here than the labor unions have?
E. Smythe Gambrell: I think we've all got to respect the Constitution Your Honor. And we've got to respect the right of every man to practice his own politics.
Felix Frankfurter: Well, Mr. Gambrell --
Earl Warren: Well, is that an answer to Justice Black? Do you consider that an answer?
E. Smythe Gambrell: Yes, sir. I agree with it.
Earl Warren: Alright.
E. Smythe Gambrell: Yes, sir. Now Your Honor, just a word or two about the form of relief. If we are sent back to rework this without any specific chart to go by, we are lost. We are lost in confusion.
William J. Brennan, Jr.: Well your brief doesn't want you be sent back at all.
E. Smythe Gambrell: We -- we don't want to be sent back at all Your Honor.
William J. Brennan, Jr.: According to your brief.
E. Smythe Gambrell: We -- we don't want to be sent back at all. We will say this. That if for any reason this Court should feel that there is nothing yet to be said or done, we would say that we need a broad direction from this Court recognizing what has been proven here and making constitutional rulings on it and giving direction as to the implementation of details. But if Your Honors tell us that we've got to decide all everything before we can decide anything, our people have the physical, spiritual, or other resources to do anything about it. But we don't intend to quit and we want to keep going. What we do need, a guiding ruling as this Court has given in many other instances comparable to this. And if you should send us back with a direction to do it all over again without affirming the constitutional ruling, which has been made below, then nobody knows what the score is or how to project the trial of the case. But, I'm sure this Court doesn't expect every conceivable I did of deviation from constitutional use to be anticipated by us or by any other set of people in any case, just as it hasn't been any other cases that I've mentioned where Your Honors didn't hesitate to give relief because of injustices that were being done to people of limited resources. So we would urge Your Honors to affirm this decision. I would call Your Honors attention to this fact that there is a provision in the decree to the effect that when and if these defendants will come back and make a showing of, they didn't used this expression, but cleaning their house in respect to these abuses, the Court would modify or vacate the injunction to adjust it to the equitable rights of the parties. Thank you.
Earl Warren: We'll recess now.